Citation Nr: 1734680	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-29 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected right foot post traumatic arthritis prior to May 20, 2011; in excess of 20 percent from May 20, 2011 to December 6, 2011; and in excess of 20 percent since March 1, 2012.  


REPRESENTATION

Veteran represented by:	Adam G. Werner, Esq. 


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1994 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2017, the Veteran's attorney presented argument at a videoconference hearing before the undersigned Veterans Law Judge; the Veteran was not present.  A transcript of the hearing is of record.

During the pendency of the appeal, the RO issued a September 2013 rating decision and statement of the case granting a temporary total evaluation from December 6, 2011 through February 28, 2012 based on the need for surgery to treat service-connected right foot posttraumatic arthritis and convalesce following that surgery.  The RO also issued a June 2016 rating decision and supplemental statement of the case increasing the Veteran's evaluation from 10 percent to 20 percent effective May 20, 2011.  As such, the Veteran's service-connected right foot posttraumatic arthritis is currently assigned a 10 percent evaluation as of July 20, 1999, a 20 percent evaluation as of May 20, 2011, a total evaluation as of December 6, 2011, and a 20 percent evaluation as of March 1, 2012.  

Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher evaluation remains on appeal and has been recharacterized as reflected on the title page.

The Board notes that the Veteran submitted additional medical evidence in June 2017, after the RO issued its June 2016 rating decision and supplemental statement of the case.  Although these private treatment records constitute additional evidence subject to 38 C.F.R. § 20.1304(c), a recent law amended 38 U.S.C.A. § 7105 to allow initial review of additional evidence by the Board unless the Veteran specifically requests, in writing, initial review by the agency of original jurisdiction (AOJ).  See 38 U.S.C.A. § 7105(e)(1).  This provision became effective on February 2, 2013, and is applicable in this case.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected posttraumatic arthritis has not produced loss of use of the right foot.  

2.  Throughout the appeal period, the Veteran's service-connected right foot posttraumatic arthritis has been manifested by symptoms most nearly approximating a severe foot injury.


CONCLUSION OF LAW

The criteria for a 30 percent rating for severe right foot posttraumatic arthritis have been met throughout the appellate period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5278, 5280, 5284 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the VA's duty to notify and assist has been met.  The RO sent an adequate notice letter to the Veteran in May 2011, and all available service treatment records and post-service medical records have been obtained.  While the Veteran submitted private treatment records in June 2017 as discussed above, he has not since identified any further outstanding private records pertinent to the issue decided herein.  An adequate VA examination was also obtained in June 2011.  Moreover, the Veteran's representative provided an argument on his behalf at a hearing in April 2017 that fulfilled the duties under Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).

The Veteran seeks an increased evaluation for service-connected right foot posttraumatic arthritis.  Historically, the RO granted service connection for right foot arthritis in a November 1999 rating decision, assessing a 10 percent initial evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran did not appeal this initial evaluation, but filed an April 2008 claim for increased evaluation.  The RO continued the existing 10 percent evaluation in a June 2008 rating decision.  Similarly, the Veteran did not appeal the June 2008 rating decision, but filed a May 2011 increased-evaluation claim.  The RO again continued the existing 10 percent evaluation in the October 2011 rating decision on appeal.  

At the April 2017 hearing, the Veteran's representative argued that his symptoms are more in line with a 30 percent rating.  As discussed above, the RO awarded increased evaluation during the pendency of the appeal in September 2013 and June 2016 rating decisions, and the Veteran currently has a 20 percent evaluation.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence supports an increased evaluation for right foot arthritis.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  

The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a Veteran may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Initially, the Veteran's service-connected right foot posttraumatic arthritis has been evaluated under Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent evaluation is available for moderate disability, a 20 percent evaluation is available for moderately severe disability, and a 30 percent evaluation is available for severe disability.  

The Veteran's VA treatment records are largely comprised of podiatric care for his service-connected right foot posttraumatic arthritis as the pain in his right foot became worse in 2011.  For example, in September 2011, the Veteran complained of severe discomfort, despite conservative treatment including bracing.  The podiatry division of the Miami VA Medical Center (VAMC) ordered a MRI; and ultimately the Veteran had surgery, navicular-cuneiform arthrodesis, in December 2011 to treat this service-connected condition.  He pursued follow up treatment after the December 2011 surgery, including physical therapy, through March 2012.  The Miami VAMC podiatry division discharged him from their care in May 2012.  

At the June 2011 VA examination, the examiner took the Veteran's medical history, including his description of the in-service injury and surgery at Camp Lejeune in 1998, and the history of persistent right foot pain since that time.  At that time, the Veteran had not yet undergone the December 2011 navicular-cuneiform arthrodesis.  The Veteran further described swelling, reduced mobility, and spasms.  The examiner objectively noted painful dorsiflexion, tenderness over the navicular cuneiform area, and callosities as evidence of abnormal weight bearing.  The examiner reported no evidence of hammertoes, hallux valgus, malunion of the tarsal or metatarsal bones, or flat feet.  The examiner did find severe pes cavus with reduced dorsiflexion to ten degrees.  

The Veteran has also submitted Disability Benefits Questionnaires (DBQs) and private treatment records from two separate private podiatrists, Dr. CB and Dr. TT.  Dr. CB's March 2015 DBQs similarly recorded the Veteran's lay statements as to pain with walking and at rest, aggravated by standing for long periods of time while working.  Dr. CB assessed this pain as moderately severe.  The Veteran further reported pain with walking and at rest to Dr. TT's in the June 2017 DBQ.  Dr. TT noted that the Veteran's foot pain chronically compromises his weight bearing, and assessed this pain as severe.  

In light of the June 2011 VA examination reflecting severe pes cavus, the September 2011 VA treatment records showing severe discomfort, and Dr. TT's June 2017 DBQ documenting severe arthritis the Board is awarding a 30 percent evaluation under Diagnostic Code 5284 for a severe right foot injury.  As 30 percent is the maximum rating available under Diagnostic Code 5284, the Veteran is also not entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board has also considered the applicability of 38 C.F.R. § 4.59.  In Correia v. MacDonald, 28 Vet. App. 158, 165 (2016), the Court noted that "Section 4.59 concerns painful motion of the musculoskeletal system generally."  In this case, the Diagnostic Codes involved are not generally predicated on range of motion measurements.  However, in Southall-Norman v. McDonald, 28 Vet. App 346, 352 (2016), the Court found that "the plain language of section 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements."  The Court then found that the Board was required to address 38 C.F.R. § 4.59 in deciding entitlement to an initial compensable evaluation for a bilateral foot disability under DC 5276 for pes planus.  

The Court's holdings in Correia and Southall-Norman mean that 38 C.F.R. § 4.59 could serve as the basis for an increased evaluation.  The June 2011 VA examination report, taken together with the VA and private treatment records as well as the DBQs, is adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable criteria.  In Southall-Norman, the Veteran's bilateral foot pain on weight bearing and on manipulation was confirmed by examination.  Here, the June 2011 examiner noted that the Veteran has callosities, as evidence of abnormal weight bearing.  Dr. TT, in her June 2017 DBQ specifically referenced the Veteran's chronically compromised weight bearing in assessing his right foot arthritis as severe.  See June 2017 DBQ Section X.  Dr. CB similarly described the Veteran's weight bearing as compromised in the March 2015 DBQ.  See March 2015 DBQ Section X.  Therefore, the medical evidence of record is adequate in this regard, and in fact, the medical evidence regarding the Veteran's impaired ability with respect to weight bearing stands in favor of awarding a 30 percent rating under Diagnostic Code 5284.  

Further, as will be discussed below, the Veteran's only avenue to any rating in excess of 30 percent would be the loss, or loss of use, of his right foot.  To any extent that the June 2011 VA examination may not comply with 38 C.F.R. § 4.59, in providing for testing for pain of the right foot on active and passive motion, in weight-bearing and nonweight-bearing; the results of such testing would not address the loss or loss of use of the Veteran's right foot.  Cf. Correia, 28 Vet. App. 158.  

Although 30 percent is the maximum rating available for a foot disorder, the Board must consider the assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, as the Veteran's service-connected foot disability is unilateral rather than bilateral, no higher rating is available for his disability under Diagnostic Code 5276 for pes planus or flat feet.  There is also no higher evaluation available under Diagnostic Codes 5277 for weak foot, 5279 for metatarsalgia, or 5283 for malunion or nonunion of the tarsal or metatarsal bones.  Moreover there is no evidence of record indicating that the Veteran has pes planus, weak foot, metatarsalgia, or malunion or nonunion of the tarsal or metatarsal bones.  Similarly, Diagnostic Codes 5281 and 5282 for hallux rigidus and hammertoes, respectively, do not apply as the evidence of record does reflect either of these conditions.  Again, this does not harm the Veteran, as there is no evaluation in excess of 30 percent available under either Diagnostic Code 5281 or 5282.  

The medical evidence of record in Dr. CB's March 2015 podiatry treatment records show pes cavus, and the June 2011 VA treatment records show hallux valgus.  Yet again, this does not change the Veteran's evaluation, as there is no evaluation for unilateral disabilities available under either Diagnostic Codes 5278 or 5280 in excess of the 30 percent being awarded under Diagnostic Code 5284.  Similarly, the representative's argument at the March 2015 Decision Review Officer's Conference for evaluation under Diagnostic Code 5271 does not benefit the Veteran as the highest possible evaluation under Diagnostic Code 5271 is 20 percent.  Additionally, a separate award under either Diagnostic Code 5271, 5278, or 5280 would constitute impermissible pyramiding, as the Veteran has not reported any additional or separate symptoms associated with these diagnoses beyond the pain, swelling, difficulty walking, and difficulty standing for prolonged periods of time that he has already attributed to his service-connected right foot post traumatic arthritis.  See 38 C.F.R. § 4.71a.  See also 38 C.F.R. § 4.14.  

Indeed, the only avenue to a higher rating for the Veteran's service-connected right foot posttraumatic arthritis would be based on amputation.  Diagnostic Codes 5165, 5166, and 5167 address below the knee amputations.  Under Diagnostic Code 5165, amputation below the knee permitting prosthesis warrants a 40 percent rating.  Under Diagnostic Code 5166, amputation of the forefoot proximal to metatarsal bones (more than one-half of metatarsal loss), also warrants a 40 percent rating.  Under Diagnostic Code 5167, loss of use of the foot similarly warrants a 40 percent rating.  In this case, however, the right foot has not been amputated and none of the medical evidence suggests loss of use of the right foot.  Notably, the VA and private medical evidence both reflect that the Veteran is still able to walk and does not have right foot functioning so diminished that amputation with prosthesis would serve him equally well.  Moreover, none of the Veteran's lay statements has ever alleged that he has had his right foot amputated or that he has lost the use of his right foot.  

The Board concludes that the evidence supports a 30 percent evaluation for service-connected right foot posttraumatic arthritis under Diagnostic Code 5284 throughout the appellate period.  There is not an approximate balance of evidence, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the Veteran or reasonably raised by the evidence of record).  

Finally, the Board notes that the Veteran has not claimed that his service-connected right foot post traumatic arthritis render him unemployable.  The record also does not show that his disabilities prevent him from obtaining or maintaining employment.  On the contrary, the evidence of record shows that the Veteran reported working as an attorney full-time at the June 2011 VA examination and to his private podiatrists Dr. CB and Dr. TT.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).




ORDER

A 30 percent rating for severe right foot posttraumatic arthritis is granted throughout the appellate period, subject to the criteria governing the payment of monetary benefits.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


